DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 11/16/2022. Currently, claims 1-43 are pending in the application. Claims 10-43 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the previously cited prior art have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Chandran et al. (US 2006/0124131).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 6,405,729), in view of Goldstein (US 5,752,510), in view of Gradon et al. (US 2004/0177850) and further in view of Chandran et al. (US 2006/0124131).
In regards to claim 1, Thornton teaches in Figure 1 (column 7, lines 44-51 teaches device 8 (shown in Figure 1) used with CPAP interface 44) a first mask (nasal flange 26) configured to deliver gas to a user’s nose when the first mask (nasal flange 26) is connected to a gas delivery device (column 6, lines 43-46 teaches nasal pillows 30 being “for delivering air or another gas to the user’s nose at positive pressure during the course of CPAP or other suitable treatment”), the first mask (nasal flange 26) defining a first interior space (through which gas is delivered); a second mask (venting seal 24) configured to form a substantial seal around the user’s oral cavity when pressed against a portion of the user’s mouth (column 6, lines 27-29 teaches “venting seal 24 is shaped to seal around the user’s lips to reduce or substantially eliminate venting of air from the user’s mouth when device 8 is in use”), the second mask (24) defining a second interior space (venting seal 24 is shown in Figure 1 to be arched with an interior space therein, in which the user’s mouth is positioned); an oral appliance arch (oral appliance 10; shown in Figure 1 to be structured as an arch); a post (20, 22) coupled to (as shown in Figure 1) the oral appliance arch (10) and configured to adjustably secure (via clamp 32, in which the arm 22 is selectively and adjustably secured; see column 7, lines 32-35) the first mask (nasal flange 26) relative to the oral appliance arch (10); and a knob (“screw”) coupled to the post (20, 22), wherein the knob (“screw”), when turned in a first direction (inasmuch as a screw is understood to be turned in a first direction in use to facilitate adjustment), turns a fastener (the fastener being the threaded surface of screw; note: a “screw,” by definition, includes a helical thread; https://www.dictionary.com/browse/screw) and enables (i) adjustment (via adjustment of Y-shaped flange 36, which is part of nasal flange 26) of the first mask (nasal flange 26) in a superior-inferior direction relative to the user (column 6, lines 51-53 teaches a screw (or, knob) “provided for substantially vertical adjustment [which provides superior-inferior adjustment] of Y-shaped flange 36”); wherein the second mask (24) is configured to be adjustably secured (column 7, lines 23-24 teaches “venting seal 24 may be adjusted forward or rearward along arm 22”) to the post (20, 22), and the first (nasal flange 26) and second (24) masks are separately adjustable (column 7, lines 23-24 teaches “venting seal 24 may be adjusted forward or rearward along arm 22;” column 6, lines 51-53 teaches a screw “provided for substantially vertical adjustment  of Y-shaped flange 36,” which is part of nasal flange 26) relative to the oral appliance arch (10).
Thornton does not teach that the second mask is configured to deliver gas to the user’s oral cavity when connected to the gas delivery device; and wherein the knob, when turned in a first direction, turns a fastener and enables (i) adjustment of the first mask in a superior-inferior direction relative to the user and (ii) rotation of the first mask around the fastener, and wherein the knob, when turned in a second direction, prevents (i) adjustment of the first mask in the superior-inferior direction relative to the user and (ii) rotation of the first mask around the fastener.
However, Goldstein teaches in Figures 1-6, column 3, lines 28-36 and 49-54 and column 4, lines 19-25 an analogous device wherein the knob (finger grasping knob 17), when turned in a first direction, turns (as taught in column 4, lines 19-25) a fastener (turning shaft 31 and eccentric cam 32; can be considered a “fastener” inasmuch as turning shaft 31 and eccentric cam 32 as shown in Figure 5 to attach/fasten the finger grasping knob 17 to cushioned support 14 and tubes 11, 12) and enables (i) adjustment of the first mask (tube 11, tube 12, cup 21) in a superior-inferior direction relative to the user (column 3, lines 49-54 teaches “adjustment of the knob 17 increases or decreases the distance of the tubes 11 and 12 from the user's chin”) and (ii) rotation (column 3, lines 28-32 teaches “means for adjusting the angle of the tubes [11, 12] with respect to their support 15 is achieved by rotating an eccentric cam 32 within the cushioned support 14 by means of a finger grasping knob 17”) of the first mask (tube 11, tube 12, cup 21) around the fastener (turning shaft 31 and eccentric cam 32).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the knob of Thornton to provide wherein the knob, when turned in a first direction, turns a fastener and enables (i) adjustment of the first mask in a superior-inferior direction relative to the user and (ii) rotation of the first mask around the fastener as taught by Goldstein because this element is known to enable the first mask to be adjusted “to accommodate differences in physiognomy, i.e., relative locations of the nose, mouth and chin,” as Goldstein teaches in column 3, lines 49-54.
Thornton and Goldstein do not teach that the second mask is configured to deliver gas to the user’s oral cavity when connected to the gas delivery device; and wherein the knob, when turned in a second direction, prevents (i) adjustment of the first mask in the superior-inferior direction relative to the user and (ii) rotation of the first mask around the fastener.
However, Gradon et al. teaches in Figures 7, 8 and 12, [0048] and [0050-0051] an analogous device wherein the knob (knob 550), when turned in a second direction (when knob 550 is turned to a tightened position, as taught in [0050]), prevents adjustment of one part (bridge member 532) of the mask (mask 505) relative to another part (mask body 510) of the mask (mask 505).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the knob of Thornton as modified by Goldstein to provide wherein the knob, when turned in a second direction, prevents adjustment as taught by Gradon et al. because this element is known to enable the first mask to be locked in the desired position, as Gradon et al. teaches in [0050].
Thornton, Goldstein and Gradon et al. do not teach that the second mask is configured to deliver gas to the user’s oral cavity when connected to the gas delivery device.
However, Chandran et al. teaches in Figures 1 and 2 an analogous device wherein the mask (hybrid mask 10, ventilation interface 20, cushioned facial interface 30) is configured to deliver gas to the user’s oral cavity when connected to the gas delivery device ([0029] teaches that the mask 10 “seals around the mouth” and “the cushion could also seal on or inside the mouth;” [0058] teaches that the ventilation interface 20 is connected to a gas feeder tube 50, and the gas feeder tube 50 is connected to a source of ventilation; [0075] teaches “the ventilation interface 20 and the facial interface 30 are shaped to provide an air reservoir 28 in and around the mouth of the user” and “laminar flow can be achieved between the feeder tube 50, the air reservoir 28;” claim 1 teaches “a respiration assist mask for supplying a positive gas pressure to a mouth and nose of a user;” [0003] teaches “the mask to be connected to a source of ventilation for a patient”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the second mask of Thornton as modified by Goldstein and Gradon et al. to be configured to deliver gas to the user’s oral cavity when connected to the gas delivery device as taught by Chandran et al. because this element is known to enable the second mask to provide additional therapy by functioning to supply positive gas pressure to the mouth of the user for ventilation thereof and functioning “to apply a positive pressure to the throat of the individual, thereby permitting the adequate amount of oxygen to flow into the lungs,” as Chandran et al. teaches in claim 1, [0003], [0006] and [0037].
In regards to claim 2, Thornton, Goldstein, Gradon et al. and Chandran et al. teach the apparatus of claim 1. Thornton teaches in column 7, lines 23-24 that the second mask (24) is configured to be adjustable in the anterior-posterior direction (forward-backward direction) relative to the user (column 7, lines 23-24 teaches “venting seal 24 may be adjusted forward or rearward along arm 22”).
In regards to claim 3, Thornton, Goldstein, Gradon et al. and Chandran et al. teach the apparatus of claims 1 and 2. Thornton teaches in Figure 1 that the second mask (24) comprises a sealing portion (opening 40) defining an opening, the sealing portion (40) configured to form a substantial seal (via complementary cross-section that forms an “interface” with arm 22; see column 7, lines 1-15) around the post (20, 22).
In regards to claim 4, Thornton, Goldstein, Gradon et al. and Chandran et al. teach the apparatus of claims 1-3. Thornton teaches in Figure 1 and column 7,lines 1-3 that the sealing portion (40) is further configured to substantially secure (via complementary cross-section that engages and forms an “interface” with arm 22; see column 7, lines 1-15) the second mask (24) relative to the post (20, 22).
In regards to claim 5, Thornton, Goldstein, Gradon et al. and Chandran et al. teach the apparatus of claims 1-4. Thornton teaches in Figure 1 and column 7, lines 1-15 that the second mask (24) is substantially secured relative to the post by frictional force (venting seal 24 is taught in column 7, lines 1-15 to be engaged with arm 22 via opening 40 to form an “interface” therewith; formation of an interface requires direct, frictional contact) between the sealing portion (40) and the post (20, 22).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 6,405,729), in view of Goldstein (US 5,752,510), in view of Gradon et al. (US 2004/0177850), Chandran et al. (US 2006/0124131) and further in view of Alvarez (US 5,154,184).
In regards to claim 6, Thornton, Goldstein, Gradon et al. and Chandran et al. teach the apparatus of claims 1-3. Thornton, Goldstein, Gradon et al. and Chandran et al. do not teach that the post comprises a plurality of notches defining discrete adjustment points for the second mask along the post.
However, Alvarez teaches in Figure 1 and column 3, lines 4-15 an analogous device wherein the post (10) comprises a plurality of notches (formed between notch-defining shoulder 50, 51, 52, 53) defining discrete adjustment points for the second mask (shield 36) along the post.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the post of Thornton as modified by Goldstein, Gradon et al. and Chandran et al. to comprise plurality of notches defining discrete adjustment points for the second mask along the post as taught by Alvarez because this element is known to permit precise, selective adjustment of the second mask relative to the post, as Alvarez teaches in column 3, lines 4-15.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 6,405,729), in view of Goldstein (US 5,752,510), in view of Gradon et al. (US 2004/0177850), Chandran et al. (US 2006/0124131) and further in view of Berthon-Jones et al. (US 5,560,354).
In regards to claims 7 and 8, Thornton, Goldstein, Gradon et al. and Chandran et al. teach the apparatus of claim 1. Thornton, Goldstein, Gradon et al. and Chandran et al. do not teach a connector defining a third interior space, the connector configured to connect the first and second masks, wherein the third interior space is contiguous with the first and second interior spaces when the connector is connecting the first and second masks; wherein the connector comprises a flexible tube.
However, Berthon-Jones et al. teaches in Figure 2 and the abstract an analogous device with a connector (tube 62) defining a third interior space (the hollow interior of tube 62), the connector (62) configured to connect the first (44, 48, 52) and second (46, 54, 56) masks, wherein the third interior space (the hollow interior of tube 62) is contiguous with the first (interior space of nasal chamber 52) and second (interior space of mouth chamber 54) interior spaces when the connector (62) is connecting the first (44, 48, 52) and second (46, 54, 56) masks; wherein the connector (62) comprises a flexible tube (tube 62 is shown in Figure 2 to be flexed and therefore, is flexible).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the first and second masks of Thornton as modified by Goldstein, Gradon et al. and Chandran et al. to include a connector defining a third interior space, the connector configured to connect the first and second masks, wherein the third interior space is contiguous with the first and second interior spaces when the connector is connecting the first and second masks; wherein the connector comprises a flexible tube as taught by Berthon-Jones et al. because this element is known to be well suited to CPAP treatment of a patient who will not breathe only through the mouth or only through the nose and hence requires both nasal and mouth CPAP treatment, as Berthon-Jones et al. teaches in columns 5-6, lines 63-5.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 6,405,729), in view of Goldstein (US 5,752,510), in view of Gradon et al. (US 2004/0177850), Chandran et al. (US 2006/0124131) and further in view of Oxman et al. (US 5,415,544).
In regards to claim 9, Thornton, Goldstein, Gradon et al. and Chandran et al. teach the apparatus of claim 1. Thornton teaches in column 3, lines 38-52 that the oral appliance arch (10) comprises a thermoplastic (taught to be made of “a thermoplastic polymer such as polycaprolactone”).
Thornton, Goldstein, Gradon et al. and Chandran et al. do not teach that the thermoplastic material is cross-linked by radiation.
However, Oxman et al. teaches in columns 6-7, lines 56-6 an analogous device wherein the thermoplastic material (polycaprolactone, which is a thermoplastic material) is cross-linked.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the thermoplastic material of Thornton as modified by Goldstein, Gradon et al. and Chandran et al. to be cross-linked as taught by Oxman et al. because this element is known to increase the ability of the thermoplastic material to retain its molded shape.
Claim 9 limitation “by radiation” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/28/2022